  Case 15-09815         Doc 57     Filed 01/07/19 Entered 01/07/19 09:11:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-09815
         ELLEN F LINK

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/19/2015.

         2) The plan was confirmed on 08/11/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/02/2018.

         6) Number of months from filing to last payment: 43.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,775.00.

         10) Amount of unsecured claims discharged without payment: $90,179.37.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-09815        Doc 57      Filed 01/07/19 Entered 01/07/19 09:11:43                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $16,549.67
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $16,549.67


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,843.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $669.11
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,512.11

Attorney fees paid and disclosed by debtor:                $157.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL CU       Unsecured           5.00           NA              NA            0.00       0.00
ACL INC                        Unsecured          56.00           NA              NA            0.00       0.00
ADVOCATE HEALTHCARE            Unsecured         317.00           NA              NA            0.00       0.00
AFFINITY CASH LOANS            Unsecured           5.00           NA              NA            0.00       0.00
Afni, Inc                      Unsecured          89.00           NA              NA            0.00       0.00
Afni, Inc.                     Unsecured          89.00           NA              NA            0.00       0.00
ALLIANCE ONE                   Unsecured         114.00           NA              NA            0.00       0.00
ALLIED WASTE SERVICES          Unsecured         136.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC            Unsecured           5.00        834.23          834.23          83.41       0.00
ARMOR SYSTEMS CO               Unsecured           5.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA         480.00          480.00          48.00       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA         480.00          480.00          48.00       0.00
ATLAS ACQUISITIONS LLC         Unsecured            NA         520.00          520.00          52.00       0.00
CASH LOANS TODAY               Unsecured           5.00           NA              NA            0.00       0.00
CDA PONTIAC                    Unsecured         445.00           NA              NA            0.00       0.00
CERASTES LLC                   Unsecured           5.00        764.07          764.07          76.40       0.00
CHECK & GO                     Unsecured           4.00           NA              NA            0.00       0.00
Choice Recovery                Unsecured         117.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         100.00        916.63          916.63          91.65       0.00
CITY OF HOMETOWN               Unsecured            NA         270.00            0.00           0.00       0.00
CITY OF HOMETOWN               Unsecured         101.00        270.00          270.00          27.00       0.00
COAST 2 COAST FINANCIAL        Unsecured         243.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON            Unsecured         850.00      1,087.90        1,087.90        108.78        0.00
Credit Collection Services     Unsecured      1,470.00            NA              NA            0.00       0.00
CREDIT PROTECTION              Unsecured           5.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         445.00           NA              NA            0.00       0.00
CTA SS & U CREDIT UNION        Unsecured     20,000.00     21,710.89        21,710.89      2,170.90        0.00
CUSTOM COLLECTION SERVICES INC Unsecured          67.00           NA              NA            0.00       0.00
CUSTOM COLLECTION SERVICES INC Unsecured            NA          67.00           67.00           6.70       0.00
FIFTH THIRD BANK               Unsecured         391.00        223.01          223.01          22.30       0.00
FIRST CASH ADVANCE             Unsecured           5.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-09815        Doc 57         Filed 01/07/19 Entered 01/07/19 09:11:43                   Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal      Int.
Name                                   Class   Scheduled      Asserted      Allowed         Paid         Paid
Global Pymt                        Unsecured          80.00         80.21         80.21           8.02       0.00
Global Pymt                        Unsecured            NA         105.93        105.93          10.59       0.00
GM FINANCIAL                       Unsecured      5,595.00            NA            NA            0.00       0.00
GM FINANCIAL                       Unsecured            NA       5,595.84      5,595.84        559.53        0.00
GM FINANCIAL                       Secured              NA       5,595.84      5,595.84           0.00       0.00
HARRIS & HARRIS                    Unsecured      6,482.00            NA            NA            0.00       0.00
HELLER & FRISONE                   Unsecured           5.00           NA            NA            0.00       0.00
HOMETOWN POLICE DEPT               Unsecured          50.00           NA            NA            0.00       0.00
IC SYSTEMS                         Unsecured           5.00           NA            NA            0.00       0.00
ICS Inc                            Unsecured           5.00           NA            NA            0.00       0.00
IL DEPT OF REVENUE                 Unsecured      3,404.10       2,883.56      2,883.56        288.33        0.00
IL DEPT OF REVENUE                 Priority             NA          30.00      2,032.95      2,032.95        0.00
INTERNAL REVENUE SERVICE           Priority       6,000.00       3,039.47      3,039.47      3,039.47        0.00
INTERNAL REVENUE SERVICE           Unsecured      1,000.00         395.40        395.40          39.54       0.00
JPMORGAN CHASE BANK                Unsecured           5.00           NA            NA            0.00       0.00
JVDB ASSOCIATES                    Unsecured           5.00           NA            NA            0.00       0.00
KEYNOTE CONSULTING                 Unsecured         130.00           NA            NA            0.00       0.00
Linbarger Goggan Blair & Sampson   Unsecured         200.00           NA            NA            0.00       0.00
LOCAL UNION 130                    Unsecured           5.00           NA            NA            0.00       0.00
MALCOLM S GERALD                   Unsecured         281.00           NA            NA            0.00       0.00
MB FINANCIAL                       Unsecured           5.00           NA            NA            0.00       0.00
MCSI INC                           Unsecured         250.00           NA            NA            0.00       0.00
MEDICAL COLLECTIONS SYS INC        Unsecured           5.00           NA            NA            0.00       0.00
MEYERS STORE                       Unsecured           5.00           NA            NA            0.00       0.00
MFG FINANCIAL INC                  Unsecured      2,278.00     21,256.77     21,256.77       2,125.49        0.00
MUNICIPAL COLLECTIONS OF AMER      Unsecured         270.00           NA            NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER      Unsecured         270.00           NA            NA            0.00       0.00
NAVIENT                            Unsecured         451.00           NA            NA            0.00       0.00
NAVIENT SOLUTIONS INC              Unsecured      2,265.00       2,090.01      2,090.01        208.98        0.00
NCO FINANCIAL SYSTEMS              Unsecured           5.00           NA            NA            0.00       0.00
NDC CK SVC                         Unsecured          61.00           NA            NA            0.00       0.00
NICOR GAS                          Unsecured           5.00        131.05        131.05          13.10       0.00
OAKLAWN RADIOLOGY IMAGING          Unsecured         203.00           NA            NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC        Unsecured           5.00           NA            NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured           5.00           NA            NA            0.00       0.00
PREMIER BANK CARD                  Unsecured           5.00           NA            NA            0.00       0.00
QUANTUM3 GROUP LLC                 Unsecured           4.00        494.24        494.24          49.42       0.00
Regional Recovery Serv             Unsecured         250.00           NA            NA            0.00       0.00
RUSH UNIVERSITY MEDICAL CENTE      Unsecured         151.00           NA            NA            0.00       0.00
SOUTHWEST ORAL SURGEONS            Unsecured          33.00           NA            NA            0.00       0.00
SPRINT NEXTEL                      Unsecured           5.00        677.71        677.71          67.76       0.00
ST IL TOLLWAY AUTHORITY            Unsecured          86.00           NA            NA            0.00       0.00
THE BRADFORD EXCHANGE              Unsecured           5.00           NA            NA            0.00       0.00
The Stark Collection A             Unsecured         424.00           NA            NA            0.00       0.00
TORRES CREDIT SVC                  Unsecured         423.00           NA            NA            0.00       0.00
TRIAD FIN CORP                     Unsecured           5.00           NA            NA            0.00       0.00
Trustmark Recover Services         Unsecured         203.00           NA            NA            0.00       0.00
UNITED RECOVERY SERVICE            Unsecured         280.00           NA            NA            0.00       0.00
UNITED RESOURCE SYSTEMS            Unsecured           5.00           NA            NA            0.00       0.00
UNIVERSAL ACCEPTANCE CORP          Unsecured      5,029.00       5,029.36      5,029.36        502.90        0.00
UNIVERSITY PATHOLOGISTS            Unsecured         225.00           NA            NA            0.00       0.00
US DEPT OF ED NAVIENT SOLUTIONS    Unsecured      1,638.00       3,563.70      3,563.70        356.34        0.00
US DEPT OF EDUCATION               Unsecured      1,262.00            NA            NA            0.00       0.00
VILLAGE OF BEDFORD PARK            Unsecured          25.00           NA            NA            0.00       0.00
VILLAGE OF MARIONETT PARK          Unsecured      6,000.00            NA            NA            0.00       0.00
WHY NOT LEASE IT                   Unsecured         180.00           NA            NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-09815         Doc 57      Filed 01/07/19 Entered 01/07/19 09:11:43                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                  $5,595.84                $0.00            $0.00
 TOTAL SECURED:                                           $5,595.84                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $5,072.42          $5,072.42              $0.00
 TOTAL PRIORITY:                                          $5,072.42          $5,072.42              $0.00

 GENERAL UNSECURED PAYMENTS:                             $69,657.51          $6,965.14              $0.00


Disbursements:

         Expenses of Administration                             $4,512.11
         Disbursements to Creditors                            $12,037.56

TOTAL DISBURSEMENTS :                                                                      $16,549.67


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
